Citation Nr: 0915129	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left elbow.  


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to July 1990, 
and in February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
VA RO in San Juan, Puerto Rico, which, inter alia, confirmed 
and continued a 20 percent evaluation for residuals of shell 
fragment wound of the left elbow, effective from March 1, 
1993.  

This matter was most recently before the Board in September 
2008, when the case was, inter alia, remanded to the VA RO in 
San Juan, Puerto Rico (via the Appeals Management Center 
(AMC), in Washington, D.C.).  The purpose of the remand was 
to undertake additional procedural and evidentiary 
development, to include obtaining a VA examination and any 
outstanding VA treatment records.  Upon completion of the 
requested development, a supplemental statement of the case 
(SSOC), dated in January 2009, continued and confirmed the 
previous evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  Residuals of shell fragment wound of the left elbow are 
manifested by mild to moderate incomplete ulnar nerve 
paralysis of the minor extremity, as well as painful range of 
motion with weakness and fatigue.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for residuals of 
shell fragment wound of the left elbow have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8516 (2008).

2.  A separate rating of 10 percent is warranted for 
limitation of motion of the left elbow. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, 
Diagnostic Code (DC) 5206 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In this case, in letters dated March 2006 and October 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the Board notes that a June 2006 
statement of the case (SOC) specifically addressed all 
aspects of the notice requirements of Vazquez-Flores, and 
provided the diagnostic code criteria for rating the ulnar 
nerve, as well as examples of the type of types of medical 
and lay evidence that the are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
claim was last adjudicated via an SSOC in January 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's VA treatment records and VA examination reports.  
Also of record and considered in connection with the appeal 
are various written statements submitted by the Veteran and 
his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  For all of these reasons, 
the Board finds that any initial notice errors with regard to 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  




General Legal Criteria - Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  In considering the 
residuals of injury, it is essential to trace the medical-
industrial history of the disabled person from the original 
injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The rule against pyramiding, as set forth in 38 C.F.R. 
§ 4.14, states that the evaluation of the same disability 
under various diagnoses is to avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Id.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2008).  During his various VA examinations, 
the Veteran reported that he is right-handed.  Thus, the 
rating for the left elbow is to be made on the basis of the 
left upper extremity being the minor extremity.  

The Veteran's shrapnel wound disability has been rated 
pursuant to 38 C.F.R. 4.124a, DC 8516 (2008).  

The current version of the General Rating Formula for 
Diseases of the Peripheral Nerves of the Elbow and Forearm, 
38 C.F.R. § 4.71a, provides as follows:

Diagnostic Code 8516 provides the rating criteria for 
paralysis of the minor ulnar nerve is as follows:  

50%	Complete; the "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, 
atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of ring 
and little fingers cannot spread the fingers (or 
reverse), cannot adduct the thumb; flexion of wrist 
weakened;  

Incomplete: 

30%		Severe;  

20%		Moderate;  

10%		Mild.  

38 C.F.R. § 4.124a, DC 8516 (2008).  

Normal ranges of motion of the elbow are 90 to 145 degrees 
flexion, and 0 to 90 degrees extension.  38 C.F.R. § 4.71, 
Plate I (2008).  

Limitation of flexion of the forearm limited to 45 or 60 
degrees warrants a 10 percent evaluation. DC 5206.


Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

By way of procedural history, according a February 1993 sworn 
statement, the Veteran was performing military exercises 
while serving in the National Guard, and was crossing a rope 
bridge when a grenade simulator exploded.  In a May 1994 
rating decision, the RO granted service connection for 
residuals of shell fragment wound of the left elbow, 
effective from March 1, 1993, under 38 C.F.R. § 4.124a, DC 
8516.  Notably, the Veteran is also service-connected for 
left hand dorsal scar mid wrist 2 cm X 2 cm protuberant, 
shell fragment wound with retained foreign body, evaluated as 
10 percent disabling, effective from March 1, 1993, under 
38 C.F.R. § 4.73, DC 5307.  The Veteran filed his current 
claim for an increased rating on January 5, 2006.  As noted 
above, that the Veteran is right-hand dominant.  

The Veteran contends that he is entitled to a disability 
rating in excess of 20 percent for residuals of shell 
fragment wound of the left elbow.  He essentially claims that 
his disability is more severe than is contemplated by his 
current rating, and describes symptoms of pain, stiffness, 
and numbness due to this disability.  

Notably, VA treatment records, dated from November 2006 to 
September 2008, are negative for findings of any treatment 
for any left elbow disability.  

In conjunction with the current appeal, the Veteran underwent 
a VA joints examination in March 2006, which showed 
subjective complaints of medial elbow hypersensitivity 
whenever the Veteran hits his elbow against any surface, pain 
that radiates down the medial forearm to medial hand (to 
digits number 4 and number 5 of the left hand), occasional 
cramping of the left hand, decreased strength in handgrip of 
the left hand, occasional hypersensitivity to palpation on 
the left dorsal hand, and decreased sensation of the left 
medial forearm and digits number 4 and number 5 of the left 
hand.  He denied using an elbow brace, or needing left elbow 
or left wrist surgery.  The examiner noted flare-ups of pain 
that were 7 on a scale of 1 to 10 whenever the elbow made 
contact with a hard surface, and observed tenderness to 
palpation, medial condyle no instability, and positive 
Tinel's test.  Range of motion testing using a goniometer, 
including movement against gravity and against strong 
resistance, showed result of 0 degrees of extension and 140 
degrees of flexion, and there was no ankylosis or 
inflammatory arthritis present, nor was there any additional 
limitation by pain at the left elbow or wrist; although there 
was weakness of the left hand grip.  The Veteran was 
diagnosed with left elbow entrapment and ulnar neuropathy, 
left elbow shell fragment wound residuals, and no additional 
limitations for the left elbow or wrist.  However, there was 
additional limitation by pain.  

In October 2008, the Veteran underwent a second VA 
examination, which reveals that the Veteran reported pain 
with an intensity of 7 out of 10, stiffness, paresthesias, 
and numbness in the left elbow and hand.  He also provided an 
employment history of working for the U.S. Postal Service, 
and was independent in self care and the activities of daily 
living.  Objective findings on physical examination included 
the use of a goniometer for measuring passive and active 
range of motion, which revealed pain and elicited numbness in 
the left hand upon repeated flexion and extension of the left 
elbow joint without resistance, and showed no ankylosis or 
inflammatory arthritis.  Further, the left elbow had flexion 
from 0 to 145 degrees, with pain in the last 10 degrees and a 
functional loss of 0 degrees due to pain; forearm supination 
was 0 to 85 degrees, with pain in the last 20 degrees and a 
functional loss of 0 degrees due to pain; and forearm 
pronation was 0 to 80 degrees, with pain in the last 30 
degrees and a functional loss of 0 due to pain.  
Significantly, the examiner noted decreased sensory sensation 
at the ulnar nerve distribution in his left hand, and his 
hand grip showed a manual muscle test of 4 out of 5 when 
compared to the right hand.  Diagnostic test results from 
August 1995 views reflected findings of a small radiopaque 
metallic foreign body noted at the dorsal medial aspect of 
the left elbow joint, which projects posterior to the medial 
humeral epicondyle, but otherwise identified no additional 
abnormality.  The Veteran was diagnosed with left elbow shell 
fragment wound, left ulnar nerve neuropathy, without 
paralysis of the ulnar nerve that is mild to moderate in 
nature.  

Based on the foregoing, taking into account the nature of the 
original injury, and the findings reported on examination in 
March 2006 and October 2008, the Board concludes that an 
evaluation in excess of 20 percent for the already service-
connected  left elbow disability, under the applicable 
diagnostic criteria, is not warranted.  In order to warrant 
an evaluation in excess of 20 percent, the Veteran must be 
diagnosed with severe incomplete paralysis of the ulnar nerve 
of the minor extremity, or complete paralysis of the ulnar 
nerve of the minor extremity.  The Board is aware of the 
Veteran's subjective complaints of pain, paresthesias, and 
numbness in the left hand.  However, the medical evidence 
does not support a diagnosis of severe incomplete paralysis, 
nor does the evidence show that the Veteran has complete 
paralysis, of the ulnar nerve of the minor extremity.  See 38 
C.F.R. § 4.124a, DC 8516 (2008).  Overall, the evidence does 
not support an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left elbow, and 
the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.  

The above-mentioned VA examinations also disclosed that the 
Veteran has full range of motion of the left elbow, albeit 
with pain at the extremes of motion, weakness, and fatigue. 
Accordingly, the Board finds that a separate evaluation of 10 
percent is warranted for this aspect of the residual 
disability.

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current elbow disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  In 
fact, as per the October 2008 VA examination, the Veteran 
reported working for the U.S. Postal Service, and the 
examiner noted that the Veteran was able to work in spite of 
his injury and shows no impairment to perform self care or 
the activities of daily living.  There is also no indication 
that this disorder has necessitated any periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim on appeal is granted 
to the extent indicated.  In reaching this conclusion, the 
Board has resolved all doubt in the Veteran's favor.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  




ORDER

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the left elbow is denied.

A separate rating of 10 percent for limitation of motion of 
the left elbow is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


